DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly submitted claim 25 recites the limitation of “the supporting material comprises wool”. The subject matter cited in claim 25 is only shown in Figure 4, which illustrates quartz wool. However, no disclosure regarding “the dielectric particles being packed between layers of supporting material, wherein the supporting material comprises wool” is described in the instant specification. Therefore, the new limitation is not supported by the original disclosure and the applicant is required to cancel the new matter in reply to this office action.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for quartz wool, does not reasonably provide enablement for any kind of wool  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The claimed invention is directed to an apparatus for generating dielectric discharge plasma. The instant specification discloses a dielectric barrier discharge plasma reactor comprising packed dielectric particles packed in a tube (Figures 1 & 4). The only part that shows “the dielectric particles being packed between layers of supporting material” is in Figure 4. However, Figure 4 merely shows quartz wool without detailed description. No disclosure is provided in the instant specification that clearly support the subject matter regarding “the dielectric particles being packed between layers of supporting material, wherein the supporting material comprises wool”, especially no disclosure is provided if any other kind of wool could be used in the dielectric barrier discharge plasma reactor of the claimed invention.
Moreover, it is known in the art that the property of wool affects the performance of the dielectric barrier discharge plasma reactor. As disclosed in the instant specification, the gap distance and/or the particle size can result in different conversion rate of different reactions. Without specifying the property of the wool, such as the composition/density/porosity, that is suitable for the claimed invention, one having ordinary skill in the art would not have known how to construct/use the claimed apparatus.
Therefore, the scope of invention that the applicant intends to claim appears to be so broad that any kind of wool could be used in the claimed apparatus.
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure how to construct a dielectric barrier discharge plasma reactor according to the claimed invention. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a gap distance" in line 1. The same limitation is cited in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Butterworth et al (“Effect of particle size on CO2 reduction and discharge characteristics in a packed bed plasma reactor”, Chemical Engineering Journal, 293 (2016) 55-67).
Regarding claim 1, Butterworth et al disclose a dielectric barrier discharge plasma reactor (ABSTRACT). The apparatus comprises
(1) a quartz glass tube having a first end (the left side) coupled with a gas inlet  and a second end (the right side) coupled with a gas outlet (i.e. a tube….., a gas inlet……, a gas outlet……Figure 1, page 56);
(2) packing material, such as ceramic alumina, having different particle size (i.e. dielectric particles) packed between a central electrode and an outer ground electrode  having a plasma volume (i.e. a discharge zone) and between two supporting plates/layers (i.e. layers of support material, Figure 1, page 56). 
Butterworth teaches that particle size, void space between packing material and other parameters may be varied to achieve optimal pressure drop and performance (ABSTRACT & pages 56, 59, & 66). Since the particle size and/or the void space affects the gap distance between the particles, one having ordinary skill in the art would have realized to vary gap distance between the particles by varying the particle size and/or particle density and/or void volume in order to optimize the pressure drop and the performance.
Moreover, the instant specification discloses that, through experiments, the average particle diameter of the dielectric particles in a range of 10 µm to 200 µm can satisfy the average gap distance between the dielectric particles in the range of 1 µm to 20 µm (paragraphs [0040]). 
Butterworth teaches that particle size may be in a range of 180 µm to 2000 mm (ABSTRACT & page 56). Since Butterworth teaches the particle size overlapping with the disclosed range of particle size, it must have the same outcome (e.g. in the overlapping range of the claimed gap distance) unless some limitations are not currently claimed.
It has been held that the disclosure in the prior art of any value within the claimed range is an anticipation of that range. And a prima facie case of obviousness exists in the case where the claimed range overlaps range disclosed by the prior art. In re Wertheim 191 USPQ 90.
It should be noted that the limitations of “a reactor for non-oxidation coupling of methane……including dielectric particles” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
The limitation of “which are polarized by external electric field ” is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 3, Butterworth teaches that the particle size and/or the particle density and/or void volume are co-related each other ABSTRACT & pages 56, 59, & 66).
Regarding claim 4, Butterworth teaches that particle size may be in a range of 180 µm to 2000 mm (ABSTRACT & page 56). 
It has been held that the disclosure in the prior art of any value within the claimed range is an anticipation of that range. And a prima facie case of obviousness exists in the case where the claimed range overlaps range disclosed by the prior art. In re Wertheim 191 USPQ 90.
Regarding claim 5, Butterworth teaches that particle size, void space between packing material and other parameters may be varied to achieve optimal pressure drop and performance (ABSTRACT & pages 56, 59, & 66). 
“to obtain desired methane conversion rate….” is not a structural limitation, rather related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 6, the cited limitation is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 8, Butterworth teaches that particle size may be in a range of 180 µm to 2000 mm (ABSTRACT & page 56).
“to inhibit formation of coke….” is not a structural limitation, rather related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Butterworth et al (“Effect of particle size on Co2 reduction and discharge characteristics in a packed bed plasma reactor”, Chemical Engineering Journal, 293 (2016) 55-67) in view of Jansen et al (PB-PUB US 2003/0157000).
Regarding claim 1, Butterworth et al disclose a dielectric barrier discharge reactor (ABSTRACT). The apparatus comprises
(1) a quartz glass tube having a first end (the left side) coupled with a gas inlet  and a second end (the right side) coupled with a gas outlet (i.e. a tube….., a gas inlet……, a gas outlet……Figure 1, page 56);
(2) packing material, such as ceramic alumina, having different particle size (i.e. dielectric particles) packed between a central electrode and an outer ground electrode  having a plasma volume (i.e. a discharge zone) and between two supporting plates/layers (i.e. layers of support material, Figure 1, page 56). 
The gas inlet of Butterworth appears coupled to the first end and the gas outlet of Butterworth appears coupled to the second end. However, if Butterworth does not teach the gas inlet being coupled to the first end or the gas outlet coupled to the second end,  Jansen et al disclose a dielectric barrier discharge plasma reactor (ABSTRACT & paragraph [0020]). The plasma rector comprises a gas feed line 30 coupled to a first end of a bed 155 and an exhaust outlet 154 coupled to a second end of the bed 155, wherein inorganic particles 152, such as alumina or ceramic, are packed in a dielectric barrier discharge zone 42 within the bed 155 (Figure 1, paragraphs [0016] & [0018]). The teaching of Janssen shows that a tube having a gas inlet coupled to a first end and a gas outlet coupled to a second end of the tube is an equivalent reactor configuration for a dielectric barrier discharge reactor. Therefore, it is within ordinary skill in the art to utilize a tube having a gas inlet coupled to a first end and a gas outlet coupled to a second end of the reactor because it is an art-recognized equivalent.
Butterworth teaches that particle size, void space between packing material and other parameters may be varied to achieve optimal pressure drop and performance (ABSTRACT & pages 56, 59, & 66). Jansen teaches that the particle size and/or the particle density and/or void volume are co-related each other (paragraphs [0022] – [0048]).
Since the particle size and/or the void space affects the gap distance between the particles, one having ordinary skill in the art would have realized to vary gap distance between the particles by varying the particle size and/or particle density and/or void volume in order to optimize the pressure drop and the performance.
Moreover, the instant specification discloses that, through experiments, the average particle diameter of the dielectric particles in a range of 10 µm to 200 µm can satisfy the average gap distance between the dielectric particles in the range of 1 µm to 20 µm (paragraphs [0040]). 
Butterworth teaches that particle size may be in a range of 180 µm to 2000 mm (ABSTRACT & page 56). Jansen teaches that particle size may be in a range of 0.01 µm to 5 mm (paragraph [0017]). Since Butterworth/Jansen teaches the particle size overlapping with the disclosed range of particle size, it must have the same outcome (e.g. in the overlapping range of the claimed gap distance) unless some limitations are not currently claimed.
It has been held that the disclosure in the prior art of any value within the claimed range is an anticipation of that range. And a prima facie case of obviousness exists in the case where the claimed range overlaps range disclosed by the prior art. In re Wertheim 191 USPQ 90.
It should be noted that the limitations of “a reactor for non-oxidation coupling of methane……including dielectric particles” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
The limitation of “which are polarized by external electric field ” is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 3, Butterworth teaches that the particle size and/or void volume are co-related each other ABSTRACT & pages 56, 59, & 66). Jansen teaches that the particle size and/or the particle density and/or void volume are co-related each other (paragraphs [0022] – [0048]).
Regarding claim 4, Butterworth teaches that particle size may be in a range of 180 µm to 2000 mm (ABSTRACT & page 56). Jansen teaches that particle size may be in a range of 0.01 µm to 5 mm (paragraph [0017]). 
It has been held that the disclosure in the prior art of any value within the claimed range is an anticipation of that range. And a prima facie case of obviousness exists in the case where the claimed range overlaps range disclosed by the prior art. In re Wertheim 191 USPQ 90.
Regarding claim 5, Butterworth teaches that particle size, void space between packing material and other parameters may be varied to achieve optimal pressure drop and performance (ABSTRACT & pages 56, 59, & 66). Jansen teaches that the particle size, particle density and void volume may be varied to achieve optimal pressure drop and performance for different applications (paragraphs [0022] – [0048]). 
“to obtain desired methane conversion rate….” is not a structural limitation, rather related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 6, the cited limitation is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 8, Butterworth teaches that particle size may be in a range of 180 µm to 2000 mm (ABSTRACT & page 56). Jansen teaches that particle size may be varied (paragraph [0017]).
 	“to inhibit formation of coke….” is not a structural limitation, rather related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over  Butterworth et al as applied to claim 1 above, and further in view of  Whitehead et al (PG-PUB US 2009/0324443).
Regarding claim 25, Butterworth teaches that the dielectric particles are retained between two plates and the reactant gases flow through the gas permeable plates for plasma reaction (Figure 1, page 56), but does not teach the plates comprising wool. However, Whitehead et al disclose a plasma reactor (ABSTRACT). Whitehead teaches that the plasma reactor comprises a plurality of dielectric particles/beads in a discharge zone, wherein a glass wool is used for retaining the beads and for air permeability (i.e. supporting material comprises wool, paragraphs [0046] & [0079]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a glass wool for the supporting material in order to retain the dielectric particles with reasonable air permeability within the device of Butterworth. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over  Butterworth et and Jansen et al (PB-PUB US 2003/0157000) as applied to claim 1 above, and further in view of  Whitehead et al (PG-PUB US 2009/0324443).
Regarding claim 25, Butterworth teaches that the dielectric particles are retained between two plates and the reactant gases flow through the gas permeable plates for plasma reaction (Figure 1, page 56) while Jansen teaches that porous glass frit 151 is provided for allowing the passage of gas and for stopping the passage of the particles (paragraph [0016]), but Butterworth/Jansen does not teach the plate comprising wool. However, Whitehead et al disclose a plasma reactor (ABSTRACT). Whitehead teaches that the plasma reactor comprises a plurality of dielectric particles/beads in a discharge zone, wherein a glass wool (i.e. supporting material comprises wool), or glass chips or extruded glass foam is used for retaining the beads and air permeability (paragraphs [0046] & [0079]). The teaching of Whitehead shows that glass wool is an equivalent supporting material for retaining the dielectric particles in a plasma reactor. Therefore, it would be obvious for one having ordinary skill in the art to utilize a glass wool for the supporting material because it is an art-recognized equivalent. 
Response to Arguments
Due to the applicant’s amendments, rejections under 112 second paragraph are withdrawn.
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
In response to the arguments that Butterworth/Jansen does not teach the new limitation regarding the gap distance in a range of 1 µm to 20 µm because the claimed invention differs from Butterworth/Jansen in terms of the purpose of use and in the design of the reactor (pages 8-12 of REMARKS), it should be noted that the claimed invention is directed to an apparatus while the purpose of use of the reactor is related to a manner of operating the reactor, which is NOT within the scope of the claimed invention.
As pointed out by the applicant and disclosed in the instant specification, through experiments, the average particle diameter of the dielectric particles in a range of 10 µm to 200 µm can satisfy the average gap distance between the dielectric particles in the range of 1 µm to 20 µm (page 10 of REMARKS & paragraph [0040] of the instant specification). Butterworth teaches that particle size may be in a range of 180 µm to 2000 mm (ABSTRACT & page 56). Jansen teaches that particle size may be in a range of 0.01 µm to 5 mm (paragraph [0017]). Since Butterworth or Butterworth/Jansen teaches the particle size overlapping with the disclosed range of particle size, it must have the same outcome (e.g. in the overlapping range of the claimed gap distance) unless some limitations are not currently claimed.
Moreover, Butterworth teaches that particle size, void space between packing material and other parameters may be varied to achieve optimal pressure drop and performance (ABSTRACT & pages 56, 59, & 66). Jansen teaches that particle size, particle density, and void volume may be varied to achieve optimal pressure drop and performance for different applications (paragraphs [0022] – [0048]). Since the particle size and/or particle density and/or the void volume affects the gap distance between the particles, one having ordinary skill in the art would have realized to vary gap distance between the particles by varying the particle size and/or particle density and/or void volume in order to optimize the pressure drop and the performance within the device of Butterworth or Butterworth/Jansen. 
Therefore, Butterworth or Butterworth/Jansen teaches the newly added limitations.
Conclusion
Claims 1, 3-6, 8, and 25 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795